DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 07/22/2022 is acknowledged. Claims 1-17 are currently pending. Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-13 have been examined on their merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the file size of ASCII-formatted sequence listings are required to be incorporated by identifying the size of the ASCII text file in bytes. (See section 1(a)(iii) above).
Required response - Applicant must amend paragraph [0001] of the specification to recite the size of the ASCII file in bytes.
Note – Applicant is advised that the Sequence Listing file incorrectly labels SEQ ID NO: 1 as “Podoviridae bacteriophage”. It is evident, based upon the disclosure, that applicant’s SEQ ID NO: 1 is descriptive of a Myoviridae bacteriophage, not a Podoviridae bacteriophage.

Specification
The disclosure is objected to because of the following informalities:
The taxonomic family Myoviridae should be italicized. This informality is present in paragraphs [0002], [0010]-[0013], [0020]-[0021], [0023]-[0026], [0036], [0064].

The abstract of the disclosure is objected to because of the following informalities:
The taxonomic family Myoviridae should be italicized. This informality is present in lines 2, 5 and 6 of the abstract.
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites “[a] composition for preventing or treating an infection or disease caused by a pathogenic Escherichia coli” in the preamble. This is interpreted to be the intended use of the claimed composition as this recitation does not limit the structure of the claimed composition. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. § 102 and 35 U.S.C. § 103.
Claim 2 recites “…wherein the Myoviridae bacteriophage has a genome including a sequence as set forth in SEQ ID NO: 1…” in lines 1-2. Because “including” is considered to be synonymous with “comprising” (MPEP 2111.03(I)), this claim is interpreted to encompass bacteriophages a sequence set forth in SEQ ID NO: 1 (e.g. including fragments of SEQ ID NO: 1 or reading frames contained within SEQ ID NO: 1).
	Claim 8 further limits the “infection or disease”. As this limitation is referring to a term contained within the preamble of claim 1 and, as discussed above, the preamble is not considered a limitation to the claimed composition, compositions which anticipate or make obvious the composition of claim 1 will similarly anticipate or make obvious the composition of claim 8. 

Claim Objections
	Claims 1-4 and 10-11 are objected to because each claim recites “Myoviridae”. As Myoviridae is a taxonomic family, the term should be italicized.
Claim 1 is further objected to because the comma in line 3 following “Escherichia coli” should be replaced with a semicolon.
Claim 5 is objected to because the claim recites the polymer “polyvinyl pyrrolidone”. The correct spelling of this polymer does not have a space. Therefore, the limitation should be amended to instead read “polyvinylpyrrolidone”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
 The instant claims recite laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophages). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to prevent or treat an infection or disease caused by pathogenic Escherichia coli is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e);
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-13 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-13 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-13 are directed to a composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. Applicant’s specification demonstrates that Myoviridae bacteriophages can be isolated from nature by teaching that a Myoviridae bacteriophage Esc-COP-23 was “isolated” ([0038]) and the term “isolated” indicates actions which isolate bacteriophages from nature ([0054]). “Pharmaceutically acceptable carriers” can include compounds such as water and sucrose ([0014]), which are naturally occurring. Since the claimed combination is a mixture of natural products, the claims recite a law of nature and natural phenomenon.
For the purpose of determining markedly different characteristics, the claimed bacteriophage’s closest natural counterpart is a Myoviridae bacteriophage found in nature. There is no evidence in the specification that demonstrates that the instantly claimed composition comprising a Myoviridae bacteriophage and a carrier has markedly different characteristics from naturally occurring Myoviridae bacteriophages.
Claims 3 and 4 specify a certain concentration of Myoviridae bacteriophage, there is no evidence that limiting the bacteriophage concentration induces a significant change in the structure, property and/or function of Myoviridae bacteriophages. 
Claim 13 is drawn to a combination of two bacteriophages. There is no evidence in the specification that demonstrates that the combination of two bacteriophages (the Myoviridae bacteriophage of claim 1 and a second bacteriophage) causes any change in structure, property, or function of the recite bacteriophages.
	Therefore the answer to this prong for claims 1-13 is yes for reciting a natural product (law of nature and natural phenomenon).
Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 recites “for preventing or treating an infection or disease caused by a pathogenic Escherichia coli” in the preamble. As discussed in the claim interpretation section of this action, this recitation is merely the intended use of the composition. Claim 1 further recites “having an ability to lyse the pathogenic Escherichia coli”. This is an inherent property of the product of nature. Neither of the recited additional elements impart a transformation on the recited natural product, require use with a particular computer, nor employ the natural product to a specific application/technology.
	Claim 2 recites “wherein the Myoviridae bacteriophage has a genome including a sequence as set forth in SEQ ID NO: 1; or a genome that has (1) a sequence having at least 96% query cover with at least 96% identity to SEQ ID NO: 1, (2) a circular genome topology, and (3) 587 open reading frames”. These recitations are inherent properties of the product of nature. This recitation does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claims 3 and 4 specify a certain concentration of Myoviridae bacteriophage, there is no evidence that limiting the bacteriophage concentration limits the JE to a particular application or technology, nor does it transform the JE to a different state or thing.
	Claim 5 recites pharmaceutically acceptable carriers useable in the invention. There is no evidence that these carriers would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 6 requires addition of one or more lubricants, wetting agents, sweeteners, flavors, emulsifiers, suspending agents, and preservatives. While components such as emulsifiers and suspending agents would help keep the recited bacteriophage in suspension, there is no evidence that these components would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. While some of these elements may impart a transformation on the recited natural product, some formulations such as “a solution” can be achieved by simply mixing the Myoviridae bacteriophage in water. Therefore, this claim does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claim 10 recites “wherein the Myoviridae bacteriophage has major structural proteins in the sizes of approximately 50 kDa, 69 kDa, 128 kDa, and 15 kDa”. These major structural proteins are considered to be structural elements inherent to the Myoviridae bacteriophage composition. This recitation does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claims 11 and 12 recite latent periods and burst sizes of the Myoviridae bacteriophage. This is considered to be a characteristic inherent to the Myoviridae bacteriophage. This recitation does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claim 13 recites “a second bacteriophage having an ability to lyse a pathogenic Escherichia coli or a non-Escherichia coli bacterial species”. As discussed above, this is an inherent property of the product of nature which does not integrate the JE into a practical application. There is no evidence presented that would suggest that the addition of a second bacteriophage having the ability to lyse Escherichia coli or another non-Escherichia coli bacterial species would cause either bacteriophage to be different from the bacteriophages found in nature or would effect a transformation or reduction of the bacteriophages to different states or things.
	Therefore the answer to this prong for claims 1-13 is no as none of the additional elements integrate the JE into a practical application.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claim 1 recites “[a] composition for preventing or treating an infection or disease caused by pathogenic Escherichia coli” in the preamble. As discussed above, this recitation is an intended use that does not impart any structural feature. The use of bacteriophages as an active ingredient for the prevention or treatment of Escherichia coli infections does not amount to an inventive concept as the intended use is drawn to introducing the claimed judicial exception (Myoviridae bacteriophages) into its natural host (Escherichia coli) and this activity is well-understood, routine, and conventional. For example, Shin et al. (US 2017/0035817 A1) provides a composition comprising a Myoviridae bacteriophage for the treatment of Escherichia coli infection (abstract, [0042], claims 1-10). 
Thus, claim 1 does not have additional elements that amount to significantly more than the judicial exception.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. These formulations do not amount to an inventive concept as these formulations of Myoviridae compositions are well-understood, routine, and conventional activity. For example, Shin et al. teaches the composition may be in dosage forms for oral administration including tablets, water soluble suspensions, oil-based suspensions, formulated powder, granules, emulsions, and soft and hard capsules ([0047]).
	Claim 13 recites the combination of a second bacteriophage with the Myoviridae bacteriophage. The combination of two bacteriophages (i.e. a bacteriophage cocktail) is merely well-understood, routine, and conventional activity. See, for example, Chan et al. (Future Microbiology, 2013, Vol. 8(6), pages 769-783) which teaches that “research using phage cocktails started to increase at the start of the millennium” (p. 772, left col., par. 2) and describes the experimental and clinical mixing of phages into cocktails as “common practice” (abstract).
	Claims 2-8 and 10-12 do not recite additional elements which are significantly different than the JE such that they provide an inventive concept.
	Therefore, the answer to step (2B) for claims 1-13 is no.
Conclusion
Claims 1-13 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US 2017/0035817 A1). 
Shin et al. (hereinafter Shin) provides a novel bacteriophage ΦCJ27 and a composition containing the same as an active ingredient for use in a method of preventing and/or treating infective enterotoxic Escherichia coli (ETEC) of non-human animals (abstract). Shin teaches specific examples such as an examination of infection range of the bacteriophages on strains of E. coli (Example 8, [0112]-[0116]). 
Regarding claims 1 and 7, Shin teaches a composition for preventing and treating infectious diseases caused by enterotoxigenic Escherichia coli (corresponding to claim 7) including the ΦCJ27 bacteriophage ([0042]; claims 1-10) which may, in some embodiments, further include a pharmaceutically acceptable carrier ([0043]). Shin teaches that the ΦCJ27 bacteriophage belongs to the Myoviridae family ([0034]). "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
It is thus considered that Shin’s disclosure anticipates the instantly claimed composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier by teaching a specific Myoviridae bacteriophage having this characteristic and a pharmaceutically acceptable carrier.
Regarding claims 3-4, Shin teaches the bacteriophage may be in a concentration in amounts of 5 x 102 pfu/ml to 5 x 1012 pfu/ml, more specifically, 1 x 106 pfu/ml to 1 x 1010 pfu/ml ([0082]). It is considered that Shin provides the concentration with sufficient specificity by teaching the addition of 10 µl of 1 x 109 pfu/ml to a 150 µl shaking culture solution of E. coli strains ([0114]). See MPEP 2131.03(I). 
Regarding claims 5-6, Shin teaches binders such as lactose, sorbitol, mannitol, starches, cellulose, and gelatin may be used to formulate the composition into dosage forms such as tablets or capsules ([0048)]. Shin also teaches dicalcium phosphate (i.e. a calcium phosphate), lubricants (corresponding to claim 6) such as magnesium stearate, and carriers including distilled water (i.e. water) and a dextrose solution (i.e. dextrose)([0044], [0045], and [0048]) may be used. 
Regarding claim 8, as discussed in the claim interpretation section of this action, this claim merely limits the intended use of claim 1. Nevertheless, Shin teaches the use of the composition to treat colibacillosis ([0038]) which refers to a disease occurring due to infection with pathogenic Escherichia coli and symptoms thereof include diarrhea ([0039]).
Regarding claim 9, Shin teaches the composition may be in exemplary dosage forms for oral administration including tablets, water soluble suspensions, oil-based suspensions, formulated powder, granules, emulsions, and soft and hard capsules ([0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of Jurczak-Kurek et al. (Scientific Reports, 2016, Vol. 6, article 34338, pages 1-17). 
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9.
Regarding claim 2, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. Shin specifically teaches Myoviridae bacteriophage ΦCJ27. 
Shin does not teach wherein the Myoviridae bacteriophage has a genome including a sequence as set forth in SEQ ID NO: 1; or a genome that has (1) a sequence having at least 96% query cover with at least 97% identity to SEQ ID NO: 1, (2) a circular genome topology, and (3) 587 open reading frames.
Jurczak-Kurek et al. (hereinafter Jurczak-Kurek) teaches a large scale analysis of a collection of 83 bacteriophages isolated from urban sewage. Of this collection, 60 bacteriophages were found to be capable of infecting E. coli (abstract) and 16 of the 60 E. coli infecting bacteriophages were of the family Myoviridae (see Table 1, pages 3-6). Since Shin teaches a composition comprising a Myoviridae bacteriophage for infecting pathogenic E. coli and Jurczak-Kurek provides 16 Myoviridae bacteriophages which are capable of infecting E. coli, it would have been obvious to persons having ordinary skill in the art to have modified the composition taught by Shin to instead comprise one of the Myoviridae disclosed by Jurczak-Kurek.  The result of this substitution would have been predictable because Jurczak-Kurek teaches the biological activity (i.e. the ability to infect E. coli) of the Myoviridae bacteriophages. Therefore, the substituted bacteriophage would be recognized as being equally capable of “preventing or treating an infection or disease caused by a pathogenic Escherichia coli”. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
It is noted that Jurczak-Kurek does not report the genetic sequence of these 16 Myoviridae bacteriophages, however, the U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s bacteriophage differs, and if so to what extent, from the strain disclosed in Jurczak-Kurek. Since the prior art bacteriophages have the same taxonomic classification and share the property of being able to infect E. coli, it demonstrates a reasonable probability that one of the bacteriophages disclosed by Jurczak-Kurek possesses the sequence set forth in SEQ ID NO: 1. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. 
It is further noted that Jurczak-Kurek provides many characteristics of each bacteriophage (dimensions, plaque morphology, host strains, and survivability; see Table 1, pages 3-6 and Table 2, pages 7-8) which may assist in providing objective evidence that the bacteriophages taught by Jurczak-Kurek do not possess the same characteristics as a bacteriophage possessing a sequence set forth in SEQ ID NO: 1. 
Thus, claim 2 is considered to be obvious over Shin in view of Jurczak-Kurek. 
Regarding claim 10, this claim is interpreted to be drawn to an inherent characteristic of a Myoviridae bacteriophage. 
Shin teaches that ΦCJ27 has main proteins with a size of about 27.9 kDa, 51.8 kDa, and about 74.5 kDa. Therefore, Shin does not teach or make obvious the Myoviridae bacteriophage having the recited combination of structural protein sizes. 
Jurczak-Kurek et al. (hereinafter Jurczak-Kurek) teaches a large scale analysis of a collection of 83 bacteriophages isolated from urban sewage. Of this collection, 60 bacteriophages were found to be capable of infecting E. coli (abstract) and 16 of the 60 E. coli infecting bacteriophages were of the family Myoviridae (see Table 1, pages 3-6). Since Shin teaches a composition comprising a Myoviridae bacteriophage for infecting pathogenic E. coli and Jurczak-Kurek provides 16 Myoviridae bacteriophages which are capable of infecting E. coli, it would have been obvious to persons having ordinary skill in the art to have modified the composition taught by Shin to instead comprise one of the Myoviridae disclosed by Jurczak-Kurek.  The result of this substitution would be predictable because Jurczak-Kurek teaches the biological activity (i.e. the ability to infect E. coli) of the Myoviridae bacteriophages. Therefore, the substituted bacteriophage would have been recognized as being equally capable of “preventing or treating an infection or disease caused by a pathogenic Escherichia coli”. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
It is noted that Jurczak-Kurek does not report the genetic sequence of these 16 Myoviridae bacteriophages, however, the U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s bacteriophage differs, and if so to what extent, from the strain disclosed in Jurczak-Kurek. Since the prior art bacteriophages have the same taxonomic classification and share the property of being able to infect E. coli, it demonstrates a reasonable probability that one of the bacteriophages disclosed by Jurczak-Kurek possesses the sequence set forth in SEQ ID NO: 1. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. 
Because it has been established that there is a reasonable probability that one of the 16 Myoviridae bacteriophages disclosed by Jurczak-Kurek contains the sequence set forth in SEQ ID NO: 1 (i.e. is Myoviridae Esc-COP-23), there is similarly a reasonable probability that the bacteriophage inherently possesses the claimed characteristics. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.
Thus, claim 10 is considered to be obvious over Shin in view of Jurczak-Kurek.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of De Paepe et al. (Plos Biology, 2006, Vol. 4(7), pages 1248-1256).
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9.
	Regarding claims 11-12, as discussed above, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. 
	Shin does not specifically teach that the Myoviridae bacteriophage has the recited ranges of latent periods and burst sizes.
	De Paepe et al. (hereinafter De Paepe) reviews traits involved in the reproduction and survival of phages which infect Escherichia coli. De Paepae teaches that the multiplication rate in the bacterial host has been measure for almost every newly isolated virus, using classical techniques and the multiplication rate of phages can be determined by two parameters: burst size and latent period (p. 1249, left col., par. 3). De Paepe further teaches that among phages infecting Escherichia coli, large differences can be observed in burst size and latent period (Id.).
	Since Shin teaches a composition comprising a Myoviridae bacteriophage which is capable of infecting and killing Escherichia coli and De Paepe teaches that high burst size and low latency result in a high multiplication rate, a person having ordinary skill in the art would have been motivated to choose a bacteriophage having both a high burst size and low latency to thereby arrive at a composition which is more efficient at preventing or treating infections or diseases caused by pathogenic Escherichia coli.
 "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1368, 80 USPQ2d 1651 (Fed. Cir. 2006).
Therefore, the question is whether an ordinary artisan possesses the knowledge and skills rendering them capable of arriving at a composition comprising a generic Escherichia coli-infecting Myoviridae bacteriophage having the claimed ranges of latent period and burst size. As demonstrated by De Paepe, the process of determining these characteristics is performed “for almost every newly isolated virus, using classical techniques”, and it is therefore considered that a person having ordinary skill in the art would be able to arrive at such a composition with a reasonable expectation of success. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 11-12 are considered to be obvious over Shin in view of De Paepe.

Claims 1, 3-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1) in view of Dubar et al. (WO 2019/051603 A1). 
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9. 
Regarding claim 13, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier.
Shin is silent as to the composition further comprising a second bacteriophage having an ability to lyse a pathogenic Escherichia coli or a non-Escherichia coli bacterial species.  
Combination therapy is known in the art as shown by Dubar et al. (hereinafter Dubar). Dubar teaches compositions comprising bacteriophages and their use for the prevention of bacterial infections ([0001]). Specifically, Dubar provides the concept of phage “cocktails” (a mixture of phages)([0008]) including a cocktail comprising five bacteriophages 8a, 11, 32, 35a, 43a (Table 3, pages 27-28) which are able to lyse pathogenic Escherichia coli and other non-Escherichia coli bacterial species ([00115] and Figures 4 and 5). Dubar teaches the use of a bacteriophage cocktail (i.e. more than one bacteriophage) may maximize the range of bacterial targets and minimize the emergence of bacterial resistance by limiting the chances of selecting spontaneous mutants ([0009] and [00128]) . Dubar further teaches that while prior attempts with phage therapeutics have failed, modern approaches to these failures have revealed that phages used for antibacterial therapies in certain specific situations are highly efficient which makes this new type of treatment very attractive and useful ([0005]), providing motivation to modify Shin. 
	Since Shin teaches compositions comprising Myoviridae bacteriophages are effective against E. coli and Dubar teaches cocktails comprising more than one bacteriophage are similarly effective and provide a benefit of maximizing range of targets and minimizing the emergence of bacterial resistance, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Dubar to modify Shin’s composition by adding a second bacteriophage having an ability to lyse pathogenic E. coli. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 13 is considered to be obvious over Shin in view of Dubar.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 3-9, and 13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-9, and 13 of copending Application No. 15/930,394. 
The claims at issue are identical. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 13 of copending Application No. 16/893,106 in view of Dubar et al. (WO 2019/051603 A1).
The claims recite nearly identical limitations in which the only difference is the replacement of a Podoviridae bacteriophage with a Myoviridae bacteriophage. 
Dubar provides many alternatively useable bacteriophages of the family Podoviridae, Myoviridae, and Siphoviridae (see Table 1, pages 23-25) and a cocktail comprising Podoviridae, Giant Phage, and Myoviridae (see Table 3, pages 27-28) to treat E. coli disease. It would therefore have been obvious to modify the composition comprising a Podoviridae bacteriophages to instead comprise the instantly claimed Myoviridae bacteriophages as Dubar has demonstrated that both Podoviridae and Myoviridae are capable of infecting E. coli. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-9, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 13 of copending Application No. 16/840,334 in view of De Paepe et al. (Plos Biology, 2006, Vol. 4(7), pages 1248-1256).
The claims of 16/840,334 are drawn to a composition for preventing or treating an infection or disease caused by a pathogenic Escherichia coli comprising a Myoviridae bacteriophage having an ability to lyse the pathogenic Escherichia coli, and a pharmaceutically acceptable carrier. The instant claims are generic to ‘334 because they do not recite a specific Myoviridae bacteriophage. The concentrations (instant claims 3-4) and carriers (instant claim 5) overlap with those recited in ‘334. Although ‘334 recites different latent periods and burst sizes, it would have been obvious to modify these characteristics in a generic Myoviridae in order to arrive at a composition which is more efficient at preventing or treating infections or diseases caused by pathogenic Escherichia coli in view of De Paepe’s teaching that multiplication rate is directly related to latent period and burst size (p. 1249, left col., par. 3).
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651